Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 5 and 10 have been canceled.
Claims 1-4 and 6-9 are allowable.
	
Response to Arguments
Applicant’s arguments, see pages 6-7, filed July 11, 2022 with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1 and 6-7 has been withdrawn.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-4 and 6-9 are allowable over the prior art of record.

Prior art of record Kim et al “Kim”, U.S. PGPub. No. 20120163277 discloses in Paragraph [0008] a method of establishing a multicast connection with a base station in a mobile station, includes transmitting a registration request message for a discovery of a multicast service to the base station, receiving a registration response message from the base station in response to the registration request message, exchanging a dynamic service addition (DSA) request message and a DSA response message to the DSA request message with the base station for a multicast connection on the multicast service, and receiving a downlink control channel including allocation information of multicast resource from the base station. In addition, Kim discloses in Paragraphs [0009-0010] each of the DSA request message and the DSA response message may include a multicast parameter such as a multicast group identifier and/or a multicast group zone identifier.

Prior art of record Viox et al “Viox’, U.S. PGPub. No. 20190281516 discloses in Paragraph [0078] communication devices (CDs) of Fig. 5 can operate as wireline or wireless devices. For example, the CDs of FIG. 5 can be communicatively coupled to a cellular base station 521, a femtocell, a WiFi router, a Digital Enhanced Cordless Telecommunications (DECT) base unit, or another suitable wireless access unit to establish communications with the IMS network 550 of FIG. 5. The cellular access base station 521 can operate according to common wireless access protocols such as GSM, CDMA, TDMA, UMTS, WiMax, SDR, LTE, and so on.

Prior art of record Murthy, U.S. PGPub. No. 20190215327 discloses in Paragraph [0058] the Discovery Server 310 has multiple responsibilities, including (1) handling multicast discovery requests from user devices, (2) identifying devices by mapping remote IP addresses to media access control (MAC) addresses using Address Resolution Protocol (ARP), (3) retrieving mapping of MAC address to users and/or to spaces from the User Mapping 340, and (4) mapping of spaces to cast devices from the Space Mapping 335. 

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454